Filed 3/13/14 S.C. v. Super. Ct. CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


S.C.,

     Petitioner,                                                       G049412

                   v.                                                  (Super. Ct. No. DP023123)

THE SUPERIOR COURT OF ORANGE                                           OPINION
COUNTY,

     Respondent;

ORANGE COUNTY SOCIAL SERVICES
AGENCY et al.,

     Real Parties in Interest.


                   Original proceedings; petition for a writ of mandate to challenge an order of
the Superior Court of Orange County, Dennis J. Keough, Judge. Petition denied.
                   Frank Ospino, Public Defender, Dave Dziejowski, Assistant Public
Defender, and Dennis M. Nolan, Deputy Public Defender, for Petitioner.
                   No appearance for Respondent.
                Nicholas S. Chrisos, County Counsel, and Karen L. Christensen, Deputy
County Counsel, for Real Party in Interest Orange County Social Services Agency.
                Law Office of Harold LaFlamme and Jess Ann Hite for Real Party in
Interest L.C.
                                   *           *          *


                                       INTRODUCTION
                S.C. (Mother) is the mother of L.C., who was taken into protective custody
at the age of 11 in October 2012. By petition for writ of mandate, Mother challenges the
juvenile court’s order terminating reunification services and setting a permanency
planning hearing under Welfare and Institutions Code section 366.26 (further code
references are to the Welfare and Institutions Code unless otherwise indicated). The
section 366.26 hearing is set for April 9, 2014.
                The Orange County Social Services Agency (SSA) has filed opposition to
Mother’s writ petition. Counsel for L.C. also opposes Mother’s writ petition and has
joined in the arguments made by SSA.
                Mother argues substantial evidence did not support the juvenile court’s
finding that she was offered reasonable reunification services. Specifically, she argues
SSA made no effort to implement conjoint therapy with L.C., as required by Mother’s
case plan. We conclude substantial evidence supported the juvenile court’s finding that
Mother was offered reasonable reunification services and therefore deny her writ petition.


                            FACTS AND PROCEDURAL HISTORY
                We limit our recitation of the facts and procedural history to what is
necessary to resolve the issue whether Mother was offered reasonable reunification
services.



                                               2
                                              I.
                          Detention and Jurisdictional Hearing
              L.C. was taken into protective custody in October 2012, pursuant to a
protective warrant based on allegations of physical abuse and neglect. The detention
report stated: “The child, L[.C.], is afraid of [M]other ‘every day’ and she often goes to
sleep ‘with tears in my eyes[.’] The child is afraid [M]other will yell at her or hurt her.
She says, ‘I don’t know what she’s capable of.’ Typical discipline is [M]other hitting her
on the top of her head with an open or closed hand, always two times in a row. She says
it hurts and she tries to block it with her hands. She says [M]other also kicks her on her
leg or her bottom, slaps her face, arm or stomach, and shoves her into a corner. The child
disclosed that [M]other sometimes leaves bruises on her from hitting her. The last time
she was hit was approximately one week ago, which resulted in a bruise on the back of
her left upper arm. L[.C.] says that [M]other gets very angry over little things, just as
much as the bigger things, and that she never knows what is going to anger [M]other. [¶]
[M]other has been heard telling the child she is a retard, mental, dyslexic, unstable and
stupid. [M]other claims that she is home schooling the child, but [M]other does not have
an education plan.” The detention report described Mother as having “an unresolved
mental illness which has affected her ability to parent the child.”
              Mother told the social worker that L.C. is “disabled and special needs” but
refused to disclose what that disability was. Mother insisted L.C. had been mentally ill
since the age of three but would not disclose the names of any physicians who had treated
her.
              The juvenile dependency petition alleged three counts: (1) serious physical
harm (§ 300, subd. (a)); (2) failure to protect (§ 300, subd. (b)); and (3) serious emotional
damage (§ 300, subd. (c)). On October 12, 2012, the juvenile court ordered L.C. detained
and authorized six hours per week of monitored visits with Mother.



                                              3
               In February 2013, the juvenile court found the allegations of counts 2 and 3
of the petition (as amended by the court) true by a preponderance of the evidence,
declared L.C. a dependent child, removed L.C. from Mother’s care and vested custody
with SSA, and ordered Mother to undergo an Evidence Code section 730 evaluation (the
section 730 evaluation). The court ordered reunification services in accordance with
SSA’s December 3, 2012 case plan. That case plan required Mother and L.C. to
participate in conjoint therapy with a therapist approved by SSA “to address the
allegations in the petition and the reasons the child was taken into protective custody.”
                                             II.
                    Mother’s Participation in Reunification Services
               In an interim review report dated April 25, 2013, the assigned social worker
commented she was unable to arrange a meeting in person with Mother, who would not
provide any information about a time and place to meet. In a telephone conversation on
March 7, 2013, the social worker told Mother, “in order to provide [you] with referrals
for case plan services [I] need[] to know what location to send the referrals to.” Mother
would not provide information but said, “I could be in Hawaii or Nevada or some where
[sic] else.”
               The April 25 report stated: “As of the writing of this report, the
undersigned has not heard from [M]other as to the status of her medical situation or if
[M]other has completed any services. The undersigned has not been able to meet with
[M]other in person. The undersigned’s only way of communicating with [M]other is
through email or if [M]other calls the undersigned.”
               At a hearing on April 25, 2013, Mother declined to sign a referral for case
plan services. The social worked sent the referral to Mother’s attorney.
               The SSA interim review report, dated May 29, 2013, stated Mother did not
call in for her appointment for the section 730 evaluation, as was required by her case
plan. The report stated, “[M]other has not completed any case plan services at this time.”

                                              4
At a hearing on May 29, 2013, the juvenile court ordered “a conjoint therapeutic setting
where visitation is to take place.”
              The SSA interim review report, dated June 14, 2013, stated: “On June 4,
2013, the undersigned contacted the child’s therapist, Jennifer Johnson, to inform the
therapist about the court order for conjoint therapy. Ms. Johnson was going to
communicate this to the child at their June 5, 2013 session. . . . The conjoint sessions are
to begin on June 12, 2013. . . . [M]other might not be able to make the June 12, 2013
appointment. . . . [¶] On June 6, 2013, the undersigned emailed [M]other to inform her
about the order for conjoint therapy. On June 7, 2013, [M]other responded to the
undersigned’s email. [M]other did not mention the conjoint counseling but did respond
to the visitation. On June 10, 2013, the undersigned received an email from [M]other
asking if the counseling could be on the weekend. The undersigned responded to
[M]other. The clinic does not have weekend appointments. [M]other is not sure if she
will be able to attend the counseling session on June 12, 2013.”
              The SSA status review report, dated August 19, 2013, concluded:
“Mother’s cooperation with the case plan and efforts and progress made toward
alleviating or mitigating the causes necessitating court involvement have been: [¶]
None.” (Some capitalization omitted.) The report noted that Mother had not signed the
case plan and refused to meet with the social worker to review the plan in person.
              At the six-month review hearing on August 28, 2013, the juvenile court
found that Mother had been provided reasonable services but had made no progress
toward alleviating or mitigating the causes necessitating L.C.’s placement. The court
found that SSA had complied with the case plan. The service plan adopted by the
juvenile court at the August 28, 2013 six-month review hearing required Mother and L.C.
to participate in conjoint therapy with a therapist approved by SSA. Therapy was to
begin “[w]hen appropriate and with the input of the child’s therapist.”



                                              5
              Mother appealed from orders and findings made at the six-month review
hearing. In In re L.C. (Mar. 11, 2014, G049150) (nonpub. opn.), we affirmed those
orders and findings.
              The SSA interim review report, dated October 25, 2013, stated: “On
October 12, 2012, the Court ordered monitored visitation to be minimum of six hours
weekly. Over the past year, [M]other has not cooperated with [SSA] to facilitate
visitation. [M]other has had a total 5 visits. The undersigned believes the agency has
gone to extraordinary efforts to provide visitation between [M]other and the child. The
undersigned is limited to e-mailing [M]other and awaiting her response to set up visits.
[M]other is unable to commit to a set date and time because her employment and medical
conditions are prohibitive. [M]other has flatly refused to provide [SSA] with proof of
employment or documentation of her medical condition. [¶] It was with the help of
[M]other’s attorney that the undersigned was able to complete a visitation referral as
[M]other refused to sign the document. This was completed June 6, 2013, four months
after being assigned the case.” The report concluded: “[M]other has not made any
attempts to complete her court ordered services and refuses to cooperate with [SSA]. At
this time, the prognosis for reunification is poor.”
              During the reunification period, Mother claimed that medical conditions,
for which she refused to provide documentation or proof, prevented her from visiting
L.C. She accused the social worker of bias and of making defamatory statements.
Mother continued to claim that L.C. was mentally ill and manipulating the social worker.
              Mother was uncooperative with the psychiatrist assigned to conduct the
section 730 evaluation and never met with him in person or by telephone. Mother
insisted the evaluation be conducted by telephone because she had no transportation and
could not miss work. Evening appointment times were offered, but Mother would not
take them. The psychiatrist’s office tried to schedule a telephone interview, but Mother
said she was in the hospital and could not participate in the interview. Various dates and

                                              6
times were offered, but Mother rejected them all. Mother ultimately told the psychiatrist
not to contact her again. The psychiatrist reported the section 730 evaluation of Mother
was never conducted “[d]ue to a lack of success encountered by my office in numerous
attempts to schedule an evaluation.”
              On several occasions, L.C. informed the social worker that she would like
to live with her maternal aunt and uncle in Chicago.
                                            III.
                             Twelve-month Review Hearing
              The 12-month review hearing was conducted on December 10, 2013. At
the hearing, the court received in evidence the SSA status review report dated
December 9, 2013 (the December 9 Report) and heard testimony from Mother.
A. The December 9 Report
              The December 9 Report stated: “[M]other has not completed any of her
case plan services during the current period of supervision. [M]other was to complete a
730 evaluation, enroll in parenting classes, individual counseling and attend conjoint
counseling with the child. [M]other has not met with the undersigned for monthly
meetings. [M]other had several reasons why she could not comply with case plan
requirements. The undersigned does not know where [M]other is living as she was
evicted from her last known address in Mission Viejo. [¶] [M]other mentions working in
most of her e-mails, unfortunately [M]other has not shared this information with the
undersigned. Each time the undersigned asks [M]other about anything personal . . . she
states ‘I don’t have to give that information; I am in the witness protection program.’
[M]other is not forthcoming when asked questions.”
              As for case plan compliance, the December 9 Report concluded: “[M]other
has not been in compliance with her case plan. [M]other was required to enroll in a
parenting education class, individual counseling and 730 evaluation. [M]other has not
completed any case plan services. The undersigned sent in a referral for parenting

                                             7
education and individual counseling . . . . The undersigned gave the service provider
[M]other’s e-mail address as that is the only way she can be contacted. [M]other did not
respond to e-mails from the service provider. [¶] At this time, [SSA] cannot provide any
information to prove [M]other is capable of parenting the child. [M]other has not
complied with any medical or psychological treatment. [M]other has not shown that she
accepts responsibility [for] her actions that brought the child to the attention of [SSA].
[M]other struggles to maintain a relationship with the child and has not been cooperative
with setting up and maintaining visitation with the child. . . . [M]other believes the child
is sick and treatment resistant.” The social worker expressed her opinion that “[M]other
is not serious about reunifying with the child as she has not made any attempt to complete
her case plan requirements.”
              The December 9 Report explained that the social worker had provided
Mother with information about free parenting classes in her area, but Mother did not
respond. Mother had not been responsive to the social worker’s request for monthly
in-person meetings. Mother had made only five visits with L.C. since visitation began in
June 2013 and was not cooperative in providing the social worker with visitation
information or by confirming scheduled visitations.
              According to the December 9 Report, L.C. did not want to reunify with
Mother and wanted to live with L.C.’s maternal aunt and uncle in Chicago. SSA
requested that the juvenile court grant authority for L.C. to be placed with the maternal
aunt and uncle, who had completed a home study, and concluded they “will provide a
safe and stable home for the child.”
B. Mother’s Testimony
              Before Mother testified, her counsel made a motion under section 350,
subdivision (c), arguing that SSA had failed to meet its burden of proving reasonable
services had been offered. The juvenile court denied the motion. The court stated that
Mother had placed preconditions on participation in services, claimed she was

                                              8
unavailable with no supporting documentation, and engaged in “gaming the schedule [as
to] her availability.”
               Mother’s often rambling testimony included complaints against SSA,
L.C.’s supposed mental health issues, Mother’s own health issues, transportation
difficulties, and theft of her cellular phones. Mother claimed the December 9 Report had
“a multitude of false allegations” and “all of the allegations are based on family
members.” Mother testified she tried to participate in the section 730 evaluation, but
“[t]hey couldn’t get me an appointment, and they said they would do the report without
seeing me. That’s how doctors misdiagnose.” Mother also claimed she had received no
assistance from the social worker in participating in reunification services and claimed
she had signed the service plan on two occasions. Mother testified she could not
participate in reunification services because she lived in south Orange County, the only
resources offered her were in north Orange County, she did not have a car, and “[t]aking
the bus from south Orange County to north Orange County [is] a six-hour commute.”
Mother testified her various health problems stemming from an automobile accident
prevented her from participating in reunification services. She testified she had informed
the social worker she was available on nights and weekends to visit L.C. and for
counseling, but “they work around [L.C.]’s schedule, and they would schedule it when
they knew [L.C.] was going to church.” Mother claimed she needed, but had not been
offered, counseling appointments for nights and weekends.
               On cross-examination, Mother refused to disclose where she lived because
“[m]y address is confidential on record with the public defender. I’m a protected witness.
I was subpoenaed by the State of Hawaii, so for safety reasons I don’t even tell my
parents where I’m living.” Mother refused to disclose whether she lives in California.
Mother testified she never provided her address to SSA, her cellular telephones had been
stolen, and she would communicate only by e-mail “so that I could get it in writing.”



                                             9
              Mother testified she worked as an independent contractor, she “worked
different jobs,” she was “flexible with her work,” and her work schedule was “constantly
changing”; however, Mother told the social worker she “needed evenings and weekends”
to visit L.C. and for counseling. Mother testified L.C. needed medication for her mental
illness, which had been diagnosed by “multiple doctors,” and L.C. was “a danger to
herself and others.”
C. The Juvenile Court’s Ruling
              The juvenile court found Mother not to be a credible witness and her
testimony to have internal conflicts. The court stated: “She has indicated on numerous
occasions the restrictions in terms of her visitation were at times when she could visit
with the child and her availability for services, and yet this contrasts with the . . .
alluded-to flexibility of her work schedule. [¶] The court would note specifically that
[M]other will articulate a willingness to participate in services, hence the evidence
regarding the 730 evaluation is instructive. Notwithstanding [M]other’s assertion that she
was willing to participate in the 730 evaluation, the court would find that there is
evidence before the court . . .[,] which the court credits and believes[,] that [M]other was
oppositional, did not wish to participate in that evaluation, and contrived a myriad of
reasons for her failure to participate in the evaluation . . . . [¶] The court would note that
[M]other’s comments in this particular hearing seemed to be consistent with her approach
to other services; that there is an articulated willingness to participate in services, but an
underlying opposition to doing so. It’s almost a passive aggressive type of behavior:
Yes, I’ll do it, but these are all impossible.”
              As to the need for the section 730 evaluation, the court commented:
“[T]here seems to be a significant issue which the 730 would have been helpful in
addressing. That 730 evaluation has not taken place, and the consequences to [M]other
have been to further complicate her situation by not addressing what the court perceives
[i]s a core issue of her own psychiatric or psychological condition.”

                                                  10
              The juvenile court ordered the termination of reunification services and set
a permanency planning hearing under section 366.26 for April 9, 2014. The court
granted the request to place L.C. with her maternal aunt and uncle in Chicago.


                                        DISCUSSION
                                              I.
                         Relevant Law and Standard of Review
              Except under circumstances not applicable here, reasonable reunification
services must be offered when a child is removed. (§ 361.5; Earl L. v. Superior Court
(2011) 199 Cal. App. 4th 1490, 1501.) Whether the reunification services offered were
reasonable and suitable is judged according to the circumstances of the particular case.
(Earl L. v. Superior Court, supra, at p. 1501.) “‘[T]he record should show that the
supervising agency identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult . . . .’ [Citation.]” (Ibid.)
              We review the juvenile court’s finding that reasonable services had been
provided or offered under the substantial evidence standard. (Katie V. v. Superior Court
(2005) 130 Cal. App. 4th 586, 598; Mark N. v. Superior Court (1998) 60 Cal. App. 4th 996,
1010.) “[I]n reviewing the reasonableness of the reunification services provided by
[SSA], we must . . . recognize that in most cases more services might have been
provided, and the services which are provided are often imperfect. The standard is not
whether the services provided were the best that might have been provided, but whether
they were reasonable under the circumstances.” (Elijah R. v. Superior Court (1998) 66
Cal. App. 4th 965, 969.) In reviewing the reasonableness of services offered, we view the
evidence in a light most favorable to the respondent and draw all reasonable inferences to



                                             11
uphold the juvenile court’s order. (In re Mary B. (2013) 218 Cal. App. 4th 1474, 1483;
Christopher D. v. Superior Court (2012) 210 Cal. App. 4th 60, 70.)
                                             II.

                    Substantial Evidence Supported the Finding of
                                 Reasonable Services.
              Substantial evidence supported the juvenile court’s finding that Mother was
offered reasonable reunification services. During the period of supervision prior to the
six-month review hearing, Mother was given the name, address, telephone number, and
bus route information for L.C.’s therapist. There is nothing in the record to indicate that
contact information ever changed. Mother was asked at the 12-month review hearing
whether she was offered participation in conjoint therapy with L.C. Mother replied,
“[n]o” but then testified she had the name and telephone number of L.C.’s therapist.
              Mother testified she wanted to participate in therapy with L.C. and claimed
she tried to contact the therapist. The juvenile court, which heard Mother testify, found
that she would say she wanted to participate in reunification services, but would find
excuses for not taking advantage of services offered her, and had an “underlying
opposition to doing so.”
              Reunification services are voluntary and cannot be forced on an unwilling
or indifferent parent. (In re Christina L. (1992) 3 Cal. App. 4th 404, 414; In re
Jonathan R. (1989) 211 Cal. App. 3d 1214, 1220.) The record presented to us makes it
abundantly clear that Mother was an unwilling parent and would not have participated in
conjoint therapy whatever additional efforts SSA might have undertaken to facilitate it.
Mother refused to participate in any reunification services whatsoever. Mother refused to
sign her case plan, refused to give anyone her address or telephone number, refused to
meet with the social worker in person, refused to provide the social worker with
employment information, and refused to return e-mails and telephone calls from service
providers. Mother did not return telephone calls from the service provider authorized to


                                             12
provide Mother individual counseling, resulting in the termination of the referral. Mother
never scheduled an appointment with the psychiatrist for the section 730 evaluation.
Mother had made only five visits with L.C. since visitation began in June 2013. Any
reasonable effort by SSA to assist Mother in participating in conjoint therapy would not
have overcome her “underlying opposition” to reunification services.


                                      DISPOSITION
             The petition for writ of mandate is denied.




                                                FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



IKOLA, J.




                                           13